Citation Nr: 0926218	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from November 21, 1963 to 
December 24, 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the above claim.  

This appeal was previously before the Board.  In July 2006, 
the Board issued a decision denying service connection for a 
back disorder and the Veteran appealed.  In March 2008, the 
United States Court of Appeals for Veterans Claims (VA) 
remanded the appeal to the Board for further development.  
The Board subsequently remanded the claim to the RO for 
further development in July 2008, and also obtained a medical 
advisory opinion in April 2009.


FINDING OF FACT

Kyphosis, with lumbar degenerative disc and joint disease, 
had its onset during active service.  


CONCLUSION OF LAW

Kyphosis, with lumbar degenerative disc and joint disease, 
was incurred during active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of its decision to grant entitlement to service 
connection for kyphosis, the Board finds that any failure on 
the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), 
cannot be considered prejudicial to the Veteran.  The Board 
will therefore proceed to a review of the claim on the 
merits.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by active service.  38 U.S.C.A. § 1111 
(West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2008).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2008).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  
See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding 
that the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2008)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the Veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a Veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, supra.

The Veteran argues that he currently suffers from a back 
injury incurred during service.  He stated that on the first 
day of basic training he was a passenger in the bed of a 
truck going to Fort Ord, California.  When the truck arrived 
at Fort Ord, he was instructed to jump out of the truck, 
although he asked for a ladder.  The Veteran has explained 
that jumping/falling from the truck injured his back, or at a 
minimum aggravated his back.  

The Veteran has further indicated that he worked in the 
family business removing septic tanks when he was a child.  
He told army officials at the time of his induction that his 
back sometimes hurt when he worked hard, "which [he] did a 
lot."  He never went to the doctor as a child and had not 
seen a physician since the early 1980s.  He did not have any 
medical records subsequent to service in the military because 
he did not have money for treatment.  He stated that he did 
not believe in going to doctors and took no medication.

The Veteran's service medical records show that upon pre-
induction examination in August 1963, clinical evaluation of 
the spine was normal.  On December 3, 1963, the Veteran 
complained of backache.  The examiner noted marked dorsal 
kyphosis.

An outpatient record dated on December 4, 1963 reflects that 
the veteran complained of a backache and an inability to 
"keep up."  He denied any symptoms of weakness or paresthesia 
in the lower limbs.  He gave a history of the onset of 
kyphosis during childhood, progressively increasing.  He 
reported no history of trauma.  Physical examination revealed 
moderately severe dorsal kyphosis and poor general 
musculature.  Neurologic examination was negative.  Chest 
expansion was slightly less than one inch.  There was chronic 
forward flexion with persistent muscle spasm.  There was 
flattening of the lumbar lordosis.  X-rays of the spine 
revealed severe juvenile kyphosis with limited chest 
expansion.  There were no intrinsic abnormalities within the 
bony structures and the disc spaces all appeared normal.  The 
physician noted that the Veteran was erroneously inducted and 
not fit for service.  The diagnosis was kyphosis, acquired, 
severe, with limited chest expansion, existed prior to 
service.  

Separation examination dated on December 10, 1963 also 
revealed a diagnosis of kyphosis, acquired, severe, with 
limited chest expansion.

A Medical Board Proceeding dated on December 15, 1963, stated 
that the Veteran's kyphosis existed prior to active duty and 
was not aggravated by active duty.  The date of origin was 
listed as 1942, a year after the Veteran's birth.

A VA physician examined the Veteran in March 2004 reviewed 
the Veteran's claims folder.  The Veteran complained of pain 
in the lumbar, not the thoracic area.  He denied any 
radicular symptoms or neurological deficits.  The physician 
reported that the Veteran did not have a limp or antalgic 
gait nor was there any tenderness or palpable or visible 
spasms.  There was significant increased kyphosis of the 
thoracic spine and loss of normal lumbar lordosis.  
Neurological evaluation was normal.  X-rays of the lumbar 
spine showed no significant degenerative disc disease, but 
maybe mild degenerative disc disease at L5-S1 with sclerosis 
and spurring.  They also revealed degenerative facet disease 
involving joints about to L5.  An x-ray of the thoracic spine 
showed osteopenia and no significant degenerative disc 
disease.  The assessments were increased kyphosis of the 
thoracic spine, existed prior to enlistment, and degenerative 
disc disease of the thoracic and lumbar spine.  The examiner 
offered the following opinion:

I have ordered x-rays, and they will more 
likely than not show degenerative disc 
disease of his thoracic and lumbar spine 
which I believe are not related to his 
true condition as a congenital kyphosis of 
his thoracic spine which existed prior to 
enlistment and in my opinion was not 
aggravated, initiated by, or secondary to 
any military service.  

The Veteran's spouse stated in April 2004 that the Veteran 
had back pain during their marriage, especially in the 
morning or when he would bend or lift anything.

In July 2008, the Veteran submitted witness statements, which 
noted the Veteran's long history of back problems. 

VA spine examination in October 2008 revealed x-ray findings 
of mild degenerative disc and degenerative joint disease in 
the lumbar spine, and the examiner's opinion that this was 
all consistent with a kyphotic deformity with some 
degenerative changes.

In a VA medical advisory opinion dated in April 2009, the 
examiner provided an opinion that the Veteran's service 
caused no more than a temporary increase of his back symptoms 
and that his disc disease was the result of the normal or 
natural process of aging.  In an April 2009 addendum to this 
report, however, this examiner further concluded that such 
statements could not be considered as totally undebatable.  


II.  Analysis

A preexisting back disorder was not noted at the time veteran 
was examined, accepted and enrolled for active service.  The 
August 1963 pre-induction examination does not contain a 
notation of a back disorder.  Evaluation of the spine was 
normal.  Consequently, the Veteran is presumed to have been 
in sound condition at that time and the presumption of 
soundness applies in this case under 38 U.S.C.A. § 1111.  
Therefore, the initial question is whether the evidence 
clearly and unmistakably demonstrates that the Veteran's back 
disorder preexisted active service.

The Board continues to find that the evidence clearly and 
unmistakably demonstrates that the Veteran's kyphosis 
preexisted his entry into the military service on November 
21, 1963.  Indeed, the Veteran's current representative seems 
to share in this belief, as both he and the Secretary noted 
in their Joint Motion for Remand that the issue in this case 
is whether the Veteran's preexisting kyphosis was aggravated 
by his military service.  

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's kyphosis was not 
aggravated by such service, and if not, whether entitlement 
to service connection on a direct basis is in order.  In this 
regard, while the evidence of record previously contained 
opinions indicating that the Veteran's kyphosis was not 
aggravated during service, none had reached this 



conclusion undebatably, and in fact, the record contains an 
April 2009 addendum opinion in which the examiner indicated 
that the statement that the Veteran's pre-service kyphosis of 
the spine was not aggravated during service could be 
considered as totally undebatable.  Thus, as the only opinion 
of record that directly confronts the issue at hand is 
against the finding that clear and unmistakable evidence has 
been produced to rebut the presumption of soundness, the 
Board will conclude that the presumption of soundness has not 
been rebutted in this case.  

Having determined that the presumption of soundness has not 
been rebutted in this matter, the Board will now consider 
whether the evidence otherwise permits the establishment of 
service connection on a direct basis, and it is clear that 
there were complaints and findings with respect to kyphosis 
during active service.  In addition, although there is no 
medical opinion linking current kyphosis to service, as was 
noted in the Board's previous decision of July 2006, kyphosis 
is a deformity of the spine characterized by extensive 
flexion, or hump-back, and would therefore be considered as 
an observable condition.  See Stedman's Medical Dictionary 
925 (26th ed. 1995).  Consequently, the Veteran is considered 
competent to state that the kyphosis that is documented 
during service is the same kyphosis that is currently 
documented on medical examination.  There is also no opinion 
evidence that documents or implies the existence of kyphosis 
of the spine that was not present during service.  
Consequently, since there is current kyphosis, evidence of 
kyphosis during service, and the Veteran is capable of 
stating that this condition existed both currently and during 
service, the Board will give the Veteran the benefit of the 
doubt, and find that service connection for kyphosis is 
warranted.  

Moreover, while there is opinion evidence that finds that the 
Veteran's lumbar spine disc and joint disease is due to the 
general aging process, after noting x-ray findings of mild 
degenerative disc and degenerative joint disease in the 
lumbar spine, the October 2008 VA spine examiner stated that 
this was all consistent with a kyphotic deformity with some 
degenerative changes.  Accordingly, the Board will again give 


the Veteran the benefit of the doubt, and further conclude 
that service connection is warranted for kyphosis with lumbar 
degenerative disc and joint disease.  


ORDER

Service connection for kyphosis, with lumbar degenerative 
disc and joint disease, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


